DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments and Amendment
2.	Claims 37-46 are pending.
	Claims 42 and 43, drawn to non-elected inventions and species are withdrawn.
	Claims 24-26 have been cancelled.
	Claims 44-46 have been added.
	Claims 37-41 and 44-46 are examined on the merits with species, (detected molecule) b. SHON polypeptide.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 101
3.	The claimed invention (claims 24-29, 32 and 33) is no longer directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more because the claims have been cancelled.


New Grounds of Objection
Claim Objections
4.	Claim 37 is objected to because of the following informality: on line 4 of the claim the indefinite article, “an” is cited before the term “mRNA”. “An” usually precedes a word that begins a vowel sound, however that is not the case in this instant.  Hence, it is should be deleted. 
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 37-41 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (Cancer Res. 7: 71(24 Suppl.) Abstract nr P3-01-03, published December 2011) as evidenced by Yewon Jung et al. (Cancer Res. 73(23): 6951-6962, November 5, 2013/ IDS reference #16 submitted June 19, 2021) and MCF7 ((ATCC® HTB-22™) product information sheet printed August 13, 2018), and further in view of Wang, US 2008/0318234 A1 (published December 25, 2008).  
Jung teaches detection of an increased expression of the secreted hominoid-specific oncogene (SHON) in the human mammary carcinoma cell line, MCF-7 using western blotting. As evidenced by Yewon Jung the predicted SHON protein sequence expressed in MCF7 cells is at least 90% sequence identical to Applicants’ SEQ ID NO: 2, see page 6952, Expression…section in column 2; Figure 1 on page 6953; and sequence alignment. Moreover, as noted in the product information sheet estrogen receptor is expressed.  
Jung does not teach a sample tested for SHON polypeptide expression was from an individual and the administration of a selective estrogen receptor modulator or an aromatase inhibitor once the SHON polypeptide was detected. 
However, Wang teaches methods for characterizing and diagnosing cancer based on assaying a patient sample with an antibody, as well as assessing other criteria such as estrogen receptor (ER) and/or progesterone receptor (PR) positivity, see page 8, section 0077; page 27, section 0144; and page 29, section 0159.  Biological samples including biopsy tissue, cells and/or fluid can be isolated or enriched from an individual for diagnostic assays, see page 4, section 0035; page 7, sections 0069 and 0071; and page 8, sections 0075-0077. Solid tumors from which samples are taken from are cancers of the breast, colon, prostate, lung and ovaries, see page 4, section 0035. 
Given the art teaches the SHON polypeptide is present it would naturally flow that the diagnosed individual is further diagnosed as a prolonged disease-free survival and a prolonged distant metastasis-free survival.  
Wang also teaches “…ER-positive breast cancers typically respond more readily to hormonal therapies such as tamoxifen…”, see page 1, section 0008.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to combine the teachings of all the references to detect a SHON polypeptide in a biological sample from an individual with an antibody, as well as assay for ER polypeptide expression to verify the their expression, as they are both known candidate tumor markers and to identify the patient population.  
It also would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to combine the teachings of all the references to administer a selective estrogen receptor modulator, such as tamoxifen to the patient positive for the ER in light of the art known fact as stated in Wang these particular types of breast cancer are responsive to tamoxifen. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that one of ordinary skill in the art can obtain a bodily sample, discover and confirm expression of possible candidate cancer biomarkers with the requisite antibodies to further identify a patient population.  This practice benefits patients in regard to diagnosing, prognosticating and designing individualized cancer therapies, see all references and in particular Jung; and Wang, page 27, section 0144.  

Top of Form
Bottom of Form
Alignment result SEQ ID NO: 2
                             GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         July  6, 2022, 14:05:24 ; Search time 1 Seconds
                                           (without alignments)
                                           0.016 Million cell updates/sec

Title:          US-16-727-777-2
Perfect score:  480
Sequence:       1 MPIKRLSLLCLPSSVLASIP..........QTLGVFPTQSITSHFQALGK 93

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 171 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_07062022_140518.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   436.5   90.9    171  1  AASEQ2_07062022_140518                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_07062022_140518

  Query Match             90.9%;  Score 436.5;  DB 1;  Length 171;
  Best Local Similarity   76.7%;  
  Matches   92;  Conservative    0;  Mismatches    1;  Indels   27;  Gaps    2;

Qy          1 MPIKRLSLLC---------LPSSVLASIPSDQPCIPTPASLLQEALPPQLS--------- 42
              ||||||||||         ||||||||||||||||||||||||||||||||         
Db          9 MPIKRLSLLCLPSSVLASILPSSVLASIPSDQPCIPTPASLLQEALPPQLSLLQEALPPQ 68

Qy         43 ---------CTILTFHLATVTARGGTTDLPHGPATAPISNQTLGVFPTQSITSHFQALGK 93
                        ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         69 LSCTILTFHLTILTFHLATVTARGGTTDLPHGPATAPISNQTLGVFPTQSITSHFQALGK 128


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she works flexible schedule and can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



06 July 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643